NOTE AND WARRANT PURCHASE AGREEMENT

This NOTE AND WARRANT PURCHASE AGREEMENT dated as of March 30, 2010 (this
“Agreement”) is by and among TechniScan, Inc., a Delaware corporation (the
“Issuer”), and each of the purchasers of the senior secured convertible
promissory notes and warrants of the Issuer whose names are set forth on
Exhibit A attached hereto (each a “Investor” and collectively, the "Investors”).

The parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF NOTES AND WARRANTS

Section 1.1 Purchase and Sale of Notes and Warrants. Upon the following terms
and conditions, the Issuer shall issue and sell to the Investors, and the
Investors shall purchase from the Issuer, severally and not jointly in
accordance with Exhibit A, (i) secured convertible promissory notes in
substantially the form attached hereto as Exhibit B-1 (the “First Lien Notes”),
in the case of Biotex Pharma Investments LLC (the “Lead Investor”) and, to the
extent purchasing Notes having an aggregate principal amount not in excess of
$100,000, any other purchasers of First Lien Notes identified on Exhibit A
(together with the Lead Investor, the "First Lien Investors”), or Exhibit B-2
(the “Second Lien Notes”), in the case of the other Investors (the “Second Lien
Investors”) and (ii) warrants in substantially the form attached hereto as
Exhibit C (the “Warrants”) for the purchase of shares of the Issuer’s common
stock, par value $.001 per share (the “Common Stock”). The Issuer and the
Investors are executing and delivering this Agreement in accordance with and in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), including
Regulation D (“Regulation D”), and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the investments to be made hereunder.

Section 1.2 Closing. The closing under this Agreement (the “Closing”) shall take
place on March 30 , 2010 (the “Closing Date”) at the offices of Akerman
Senterfitt LLP, 335 Madison Avenue, Suite 2600, New York, 10:00 a.m. New York
time; provided, that all of the conditions set forth in Article IV hereof shall
have been fulfilled or waived in accordance herewith. Subject to the terms and
conditions of this Agreement, at the Closing the Issuer shall deliver or cause
to be delivered to each Investor (x) Notes for the principal amount set forth
opposite the name of such Investor on Exhibit A hereto and (y) Warrants to
purchase such number of shares of Common Stock as is set forth opposite the name
of such Investor on Exhibit A attached hereto. At the Closing, each Investor
shall deliver funds equal to the principal amount set forth opposite its name on
Exhibit A by check or wire transfer of immediately available funds to the
Issuer.

Section 1.3 Conversion Shares /Warrant Shares. On an after the Closing Date, the
Issuer shall reserve (and hereby covenants to continue to reserve), free of
preemptive rights and other similar contractual rights, a number of its
authorized but unissued shares of Common Stock equal to the total number of
shares of Common Stock required for the conversion of the Notes and any interest
accrued and outstanding thereon and exercise of the Warrants. Any shares of
Common Stock issuable upon conversion of the Notes and any interest accrued and
outstanding on the Notes are herein referred to as the “Conversion Shares”. Any
shares of Common Stock issuable upon exercise of the Warrants (and such shares
when issued) are herein referred to as the "Warrant Shares”. The Notes, the
Warrants, the Conversion Shares and the Warrant Shares are sometimes
collectively referred to herein as the “Securities”.

ARTICLE II

1

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Investors, as of the Closing Date (except as set
forth on the Schedule of Exceptions attached hereto with each numbered Schedule
corresponding to the section number herein), as follows:

(a) Organization, Good Standing and Power. The Issuer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Issuer does not have any direct or indirect Subsidiaries or own securities
of any kind in any other entity. The Issuer is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect. For the purposes of this Agreement, “Subsidiary” shall mean any
corporation or other entity of which at least a majority of the securities or
other ownership interest having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Issuer and/or any
of its other Subsidiaries. For the purposes of this Agreement, “Material Adverse
Effect” means any material adverse effect on the business, operations,
properties, or financial condition of the Issuer and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Issuer to perform any of its obligations under this
Agreement or any of the Transaction Documents in any material respect; other
than effects, conditions, circumstances or situations arising out of or
resulting from (1) changes in the financial, banking or securities markets;
(2) changes in United States generally accepted accounting principles;
(3) changes in the Issuer’s general industry or the economy of the U.S. as a
whole; or (4) adverse changes or effects arising from the announcement or
consummation of the transactions contemplated hereby, provided, further,
however, that changes set forth in clause (1), (2) and (3) above may be taken
into account in determining whether there has been or is a Material Adverse
Effect to the extent such changes have a materially disproportionate effect on
the Issuer as compared to other participants in the industry in which the Issuer
operates.

(b) Authorization; Enforcement. The Issuer has the requisite corporate power and
authority to enter into and perform this Agreement, the Notes, the Warrants, the
Registration Rights Agreement by and among the Issuer and the Investors dated as
of the date hereof (the "Registration Rights Agreement”), the Security Agreement
by and among the Issuer and the Lead Investor dated as of the date hereof (the
“Security Agreement”), the Patent, Trademark and Copyright Security Agreement by
and among the Issuer and the Lead Investor dated as of the date hereof (the “IP
Security Agreement”), the Officer’s Certificate to be delivered by the Issuer,
dated as of the Closing Date, substantially in the form of Exhibit D attached
hereto (the "Officer’s Certificate”) and the Irrevocable Transfer Agent
Instructions (as defined in Section 3.13 hereof) (collectively, the “Transaction
Documents”) and to issue and sell the Securities in accordance with the terms
hereof. The execution, delivery and performance of the Transaction Documents by
the Issuer and the consummation by it of the transactions contemplated thereby
have been duly and validly authorized by all necessary corporate action, and no
further consent or authorization of the Issuer, its Board of Directors or
stockholders is required. When executed and delivered by the Issuer, each of the
Transaction Documents shall constitute a valid and binding obligation of the
Issuer enforceable against the Issuer in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

(c) Capitalization. The authorized capital stock and the issued and outstanding
shares of capital stock of the Issuer as of the Closing Date is set forth on
Schedule 2.1(c) hereto. All of the outstanding shares of the Common Stock and
any other outstanding security of the Issuer have been duly and validly
authorized. Except as set forth on Schedule 2.1(c), no shares of Common Stock or
any other security of the Issuer are entitled to preemptive rights or
registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into, any shares of capital stock of the
Issuer. There are no contracts, commitments, understandings, or arrangements by
which the Issuer is or may become bound to issue additional shares of the
capital stock of the Issuer or options, securities or rights convertible into
shares of capital stock of the Issuer. The Issuer is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any person with respect to any of its equity or debt securities. Except as set
forth on Schedule 2.1(c), the Issuer is not a party to, and it has no knowledge
of, any agreement or understanding restricting the voting or transfer of any
shares of the capital stock of the Issuer.

(d) Issuance of Securities. The Notes and the Warrants to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Notes shall be
validly issued and outstanding, free and clear of all liens, encumbrances and
rights of refusal of any kind. When the Conversion Shares and Warrant Shares are
issued and paid for in accordance with the terms of this Agreement and as set
forth in the Notes and Warrants, such shares will be duly authorized by all
necessary corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind and the holders shall be entitled to all rights accorded to a holder
of Common Stock.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Issuer, the performance by the Issuer of its obligations under
the Notes and the consummation by the Issuer of the transactions contemplated
hereby and thereby, and the issuance of the Securities as contemplated hereby,
do not and will not (i) violate or conflict with any provision of the Issuer’s
Certificate of Incorporation (the “Certificate”) or Bylaws (the "Bylaws”), each
as amended to date, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Issuer is a
party or by which the Issuer’s properties or assets are bound, (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Issuer or by which any property or asset of the
Issuer are bound or affected, or (iv) create or impose a lien, mortgage,
security interest, charge or encumbrance of any nature on any property or asset
of the Issuer under any agreement or any commitment to which the Issuer is a
party or by which the Issuer is bound or by which any of its properties or
assets are bound. The issuer is not required under federal, state, foreign or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under the
Transaction Documents or issue and sell the Securities in accordance with the
terms hereof (other than any filings, consents and approvals which may be
required to be made by the Issuer under applicable state and federal securities
laws, rules or regulations or any registration provisions provided in the
Registration Rights Agreement).

(f) Commission Documents, Financial Statements. The Issuer has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (all of the
foregoing including filings incorporated by reference therein being referred to
herein as the “Commission Documents”) during the previous 12 months. At the
times of their respective filings, the Commission Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder and other federal, state
and local laws, rules and regulations applicable to such documents, and did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the Issuer
included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Issuer and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No event or circumstance has occurred or exists with respect to
the Issuer or their respective businesses, properties, prospects, operations or
financial condition, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Issuer but which has not been so
publicly announced or disclosed.

(g) No Material Adverse Change. Since December 31, 2009, the Issuer has not
experienced or suffered any Material Adverse Effect.

(h) No Undisclosed Liabilities. The Issuer has not incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Issuer’s business.

(i) Indebtedness. Schedule 2.1(i) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Issuer, or for which the
Issuer has commitments. For the purposes of this Agreement, “Indebtedness” shall
mean (a) any liabilities for borrowed money or amounts owed (other than trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Issuer’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP. The Issuer is not in default with respect to any Indebtedness.

(j) Title to Assets. The Issuer has good and valid title to all of its real and
personal property reflected in the Commission Documents, free and clear of any
mortgages, pledges, charges, liens, security interests or other encumbrances.

(k) Actions Pending. Except as set forth on Schedule 2.1(k), there is no action,
suit, claim, investigation, arbitration, alternate dispute resolution proceeding
or other proceeding pending or, to the knowledge of the Issuer, threatened
against the Issuer which questions the validity of this Agreement or any of the
other Transaction Documents or any of the transactions contemplated hereby or
thereby or any action taken or to be taken pursuant hereto or thereto. Except as
set forth on Schedule 2.1(k) hereto, there is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Issuer, threatened against or
involving the Issuer or any of its properties or assets. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Issuer or any officers
or directors of the Issuer in their capacities as such.

(l) Compliance with Law. The business of the Issuer has been and is presently
being conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except such that,
individually or in the aggregate, the noncompliance therewith could not
reasonably be expected to have a Material Adverse Effect. The Issuer has all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(m) Taxes. The Issuer has accurately prepared in all material respects and filed
all federal, state and other tax returns required by law to be filed by it, has
paid or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Issuer for all current taxes and other charges
to which the Issuer is subject and which are not currently due and payable. To
the best of the Issuer’s knowledge, none of the federal income tax returns of
the Issuer have been audited by the Internal Revenue Service. The Issuer has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against the Issuer for any period, nor of any basis for any such
assessment, adjustment or contingency.

(n) Certain Fees. Except as set forth on Schedule 2.1(n) hereto, the Issuer has
not employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders’ structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.

(o) Disclosure. Neither this Agreement or the Schedules hereto nor any other
documents, certificates or instruments furnished to the Investors by or on
behalf of the Issuer in connection with the transactions contemplated by this
Agreement contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made herein or therein,
in the light of the circumstances under which they were made herein or therein,
not misleading. Except for the transactions contemplated by this Agreement, the
Issuer confirms that neither it nor any other person acting on its behalf has
provided any of the Investors or their agents or counsel with any information
that constitutes or might constitute material, nonpublic information. Within
four business days of the Closing, the Issuer shall file a Form 8-K disclosing
the material terms of the Transaction Agreements (the “Form 8-K”) such that
following such filing the Investors will not possess any information that
constitutes or might constitute material, nonpublic information.

(p) Intellectual Property. The Issuer owns or possesses the rights to all
patents, trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others.
All patent applications filed with the United States Patent and Trademark Office
within 18 months prior to March 23, 2010 in which the Issuer has or is entitled
or intended to have (by virtue of inventor assignments or otherwise) any rights
are listed on Schedule 2.1(p).

(q) Environmental Compliance. The Issuer has obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws. “Environmental Laws”
shall mean all applicable laws relating to the protection of the environment
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, controlling, investigating or remediating emissions,
discharges, releases or threatened releases of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. The Issuer has
all necessary governmental approvals required under all Environmental Laws as
necessary for the Issuer’s business. The Issuer is also in compliance with all
other limitations, restrictions, conditions, standards, requirements, schedules
and timetables required or imposed under all Environmental Laws. Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Issuer
that violate or may violate any Environmental Law after the Closing Date or that
may give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation
(i) under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.

(r) Books and Records; Internal Accounting Controls. The records and documents
of the Issuer and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Issuer, the location and
collection of their assets, and the nature of all transactions giving rise to
the obligations or accounts receivable of the Issuer. The Issuer is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Issuer maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Issuer has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Issuer and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Issuer in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. Since the date of the most recent
Commission Document disclosing an evaluation of internal controls over financial
reporting, there have been no changes in the Issuer’s internal control over
financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Issuer’s
internal control over financial reporting.

(s) Transactions with Affiliates. Except as set forth on Schedule 2.1(s), there
are no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (a) the
Issuer or any of its customers or suppliers on the one hand, and (b) on the
other hand, any officer, employee, consultant or director of the Issuer or any
person owning at least 5% of the outstanding capital stock of the Issuer or any
member of the immediate family of such officer, employee, consultant, director
or stockholder or any corporation or other entity controlled by such officer,
employee, consultant, director or stockholder, or a member of the immediate
family of such officer, employee, consultant, director or stockholder.

(t) Securities Act of 1933. The Issuer has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Issuer nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws, and neither the
Issuer nor any of its affiliates, nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of any of the Securities. Neither the Issuer nor any person acting
on its behalf has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to this Agreement to be
integrated with prior offerings by the Issuer for purposes of the Securities Act
which would prevent the Issuer from selling the Securities pursuant to
Regulation D and Rule 506 thereof under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Issuer or any of
its affiliates take any action or steps that would cause the offering of the
Securities to be integrated with other offerings if to do so would prevent the
Issuer from selling Securities pursuant to Regulation D and Rule 506 thereof
under the Securities Act or otherwise prevent a completed offering of Securities
hereunder. The Issuer does not have any registration statement pending before
the Commission or currently under the Commission’s review and since
September 26, 2009, except as set forth on Schedule 2.1(t), the Issuer has not
offered or sold any shares of its Common Stock or any equity securities or debt
securities convertible into shares of Common Stock.

(u) Key Personnel. No officer, consultant or employee of the Issuer whose
termination, either individually or in the aggregate, would be reasonably likely
to have a Material Adverse Effect, has terminated or, to the knowledge of the
Issuer, has any present intention of terminating his or her employment or
engagement with the Issuer.

(v) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis)
and the declaration of the effectiveness of any registration statements filed by
the Issuer pursuant to the Transaction Documents, no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
execution or delivery of the Preferred Shares and the Warrants, or for the
performance by the Issuer of its obligations under the Transaction Documents.

Section 2.2 Representations and Warranties of the Investors. Each of the
Investors hereby represents and warrants to the Issuer with respect solely to
itself and not with respect to any other Investor as follows as of the date
hereof and as of the Closing Date:

(a) Organization and Standing of the Investors. If the Investor is an entity,
such Investor is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b) Authorization and Power. Each Investor has the requisite power and authority
to enter into and perform the Transaction Documents and to purchase the
Securities being sold to it hereunder. The execution, delivery and performance
of the Transaction Documents by each Investor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Investor or its Board of Directors, stockholders, or partners, as the case may
be, is required. When executed and delivered by the Investors, the other
Transaction Documents shall constitute valid and binding obligations of each
Investor enforceable against such Investor in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

(c) Acquisition for Investment. Each Investor is purchasing the Securities
solely for its own account and not with a view to or for sale in connection with
distribution. Each Investor does not have a present intention to sell any of the
Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Investor does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with Federal and state securities laws applicable to such
disposition. Each Investor is an “accredited investor” (as defined in Rule 501
of Regulation D). Each Investor acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Investor is capable of
evaluating the merits and risks of Investor’s investment in the Issuer and
(ii) is able to bear the financial risks associated with an investment in the
Securities.

(d) Rule 144. Each Investor understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Each Investor acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such Investor has been advised that Rule 144 permits resales only under
certain circumstances. Each Investor understands that to the extent that
Rule 144 is not available, such Investor will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.

(e) General. Each Investor understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Issuer is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of such Investor to acquire
the Securities. Each Investor understands that no United States federal or state
agency or any government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities. Commencing on the date that the
Investors were initially contacted regarding an investment in the Securities,
none of the Investors has engaged in any short sale of the Common Stock and will
not engage in any short sale of the Common Stock prior to the consummation of
the transactions contemplated by this Agreement.

(f) No General Solicitation. Each Investor acknowledges that the Securities were
not offered to such Investor by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Investor was invited by any of the foregoing means of communications. Each
Investor, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and has not relied on any information or
representations made by third parties.

(g) Certain Fees. The Investors have not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.

ARTICLE III

COVENANTS

Unless otherwise specified in this Section, for so long as any Notes have not
been paid in full or converted in full and for so long as any Warrants remain
unexercised, the Issuer covenants with each Investor as follows, which covenants
are for the benefit of each Investor and their respective permitted assignees.

Section 3.1 Securities Compliance. The Issuer shall notify the Commission and
applicable state securities regulators in accordance with its rules and
regulations, of the transactions contemplated by any of the Transaction
Documents and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Investors, or their respective
subsequent holders.

Section 3.2 Registration and Listing. The Issuer shall at all times remain
subject to the reporting requirements of Sections 13 and 15(d) of the Exchange
Act, cause its Common Stock to continue to be registered under Section 12(g) of
the Exchange Act no later than October 1, 2010, comply in all respects with its
reporting and filing obligations under the Exchange Act, comply with all
requirements related to any registration statement filed pursuant to the
Transaction Documents, not take any action or file any document (whether or not
permitted by the Securities Act or the Exchange Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the Exchange Act or Securities Act
and, no later than October 1, 2010, cause to be available with respect to the
Common Stock in each State of the United States an exemption from all blue sky
and other trading limitations for secondary transactions and provide evidence
thereof to any Investor upon request. The Issuer will take all action necessary
to continue the listing or trading of its Common Stock at all times on at least
one of the OTC Bulletin Board, the American Stock Exchange, the Nasdaq Global
Select Market, the Nasdaq Select Market, the Nasdaq Capital Market or The New
York Stock Exchange, Inc. If required, the Issuer will promptly file the
“Listing Application” for, or in connection with, the issuance and delivery of
the Conversion Shares and the Warrant Shares.

Section 3.3 Information Rights. The Issuer shall permit each Investor, upon two
business days’ prior written notice and during normal working hours, for
purposes reasonably related to such Investor’s interests as a Securityholder, to
examine the publicly available, non-confidential records and books of account
of, and visit and inspect the properties, assets, operations and business of the
Issuer, and to discuss the publicly available, non-confidential affairs,
finances and accounts of the Issuer with any of its officers, consultants,
directors, and key employees. In addition, the Issuer shall (i) upon request
confirm to each Investor that is selling any Conversion Shares or Warrant Shares
that there is no material, non-public information regarding the Issuer that has
not been disclosed in the applicable prospectus or a document incorporated by
reference or deemed incorporated by reference therein and (ii) if any
distribution of Conversion Shares or Warrant Shares is to be effected in an
underwritten offering, or if an Investor is deemed by the Commission to be an
underwriter in connection with the resale of any Conversion Shares or Warrant
Shares, cause to be delivered to the underwriters or such Investor, as
applicable, upon request, one or more customary “comfort letters” of the
Issuer’s independent accountants and one or more legal opinions (including
negative 10b-5 assurance) of the Issuer’s outside legal counsel and provide such
underwriters or Investor, as applicable, with access to the Issuer’s records,
books of account, assets, operations and business for purposes of conducting a
due diligence investigation of the Issuer. Without limitation of Section 3.2, if
the Issuer ceases to file its periodic reports with the Commission, the Issuer
shall provide each Investor with (i) quarterly and annual financial statements
of a scope and in accordance with a schedule comparable to the financial
statement disclosure (including timeliness thereof) that would have been
required for the Issuer to comply with the reporting requirements applicable to
public companies and (ii) all other information concerning the Issuer and its
business that is reasonably requested by such Investor.

Section 3.4 Compliance with Laws. The Issuer shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.

Section 3.5 Keeping of Records and Books of Account. The Issuer shall keep
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Issuer, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

Section 3.6 Other Agreements. The Issuer shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
to perform of the Issuer under any Transaction Document.

Section 3.7 Use of Proceeds. The proceeds from the sale of the Securities
hereunder shall be used by the Issuer for general corporate purposes, including
the continued development and deployment of the SVARA WBU system, general
administrative purposes and expenses associated with its business. In no event
shall the proceeds be used to redeem any Common Stock or securities convertible,
exercisable or exchangeable into Common Stock.

Section 3.8 Disclosure of Material Information. The Issuer covenants and agrees
that neither it nor any other person acting on its behalf has provided or will
provide any Investor or its agents or counsel with any information that the
Issuer believes constitutes material non-public information except as otherwise
required by Section 3.3, in which event the Issuer shall identify any such
material non-public information prior to disclosure to any Investor. The Issuer
understands and confirms that each Investor shall be relying on the foregoing
representations in effecting transactions in securities of the Issuer. In the
event of any disclosure of material non-public information pursuant to
Section 3.3 or in the event of a breach of the foregoing covenant by the Issuer
or any of its officers, directors, employees and agents, in addition to any
other remedy provided herein or in the Transaction Documents, the Issuer shall
publicly disclose any material, non-public information in a Form 8-K within four
(4) business days of the date that it discloses such information to any Investor
(or, with the consent of such Investor, in the applicable Registration Statement
(as defined in the Registration Rights Agreement)). In the event that the Issuer
discloses any material, non-public information to a Investor and fails to make
public disclosure in accordance with the above, an Investor shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Issuer or any of its officers, directors, employees or
agents. No Investor shall have any liability to the Issuer or any of its
officers, directors, employees, stockholders, agents or affiliates for any such
disclosure.

Section 3.9 Pledge of Securities. The Issuer acknowledges that the Securities
may be pledged by an Investor in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Investor effecting a pledge of the Securities
shall be required to provide the Issuer with any notice thereof or otherwise
make any delivery to the Issuer pursuant to this Agreement or any other
Transaction Document; provided that an Investor and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Securities to such pledgee. At the Investors’
expense, the Issuer hereby agrees to execute and deliver such documentation as a
pledgee of the Securities may reasonably request in connection with a pledge of
the Securities to such pledgee by an Investor.

Section 3.10 Amendments. The Issuer shall not amend or waive any provision of
the Certificate or Bylaws of the Issuer in any way that would adversely affect
exercise rights, voting rights (to the extent applicable), conversion rights,
prepayment rights or redemption rights of the holder of the Notes or the
Warrants.

Section 3.11 Distributions. So long as any Notes remain outstanding, the Issuer
agrees that it shall not (i) declare or pay any dividends or make any
distributions to any holder(s) of Common Stock (or security convertible into or
exercisable for Common Stock) or (ii) purchase or otherwise acquire for value,
directly or indirectly, any Common Stock or other equity security of the Issuer.

Section 3.12 Reservation of Shares. So long as any of the Notes or Warrants
remain outstanding, the Issuer shall take all action necessary to at all times
have authorized and reserved for the purpose of issuance, one hundred percent
(100%) of the aggregate number of shares of Common Stock needed to provide for
the issuance of the Conversion Shares and the Warrant Shares.

Section 3.13 Transfer Agent Instructions. (a) The Issuer shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Investor or its respective
nominee(s), for the Conversion Shares and the Warrant Shares (or, to the extent
specified by such Investor in accordance with the terms of a Note or Warrant,
deliver such shares via the Deposit Withdrawal Agent Commission System) in such
amounts as are specified from time to time by each Investor to the Issuer upon
conversion of the Notes or exercise of the Warrants in the form of Exhibit E
attached hereto (the “Irrevocable Transfer Agent Instructions”). The Issuer
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 3.13 will be given by the Issuer to its
transfer agent except as otherwise contemplated by the Transaction Documents or
consented to by the Lead Investor and that the Conversion Shares and Warrant
Shares shall otherwise be freely transferable on the books and records of the
Issuer as and to the extent provided in the Transaction Documents.

(b) The Issuer covenants that it will take such action as the Investors may
reasonably request to the extent required from time to time to enable the
Investors to sell the Securities without registration under the Securities Act
within the limitations of Rule 144 promulgated under the Securities Act. Without
limitation, the Issuer shall instruct its transfer agent to remove any legends
from certificates for Conversion Shares and/or Warrant Shares eligible to be
sold under Rule 144 and issue such unlegended certificates to the transferee,
and shall cause to be provided to such transfer agent (at the Issuer’s expense)
any opinion of counsel and/or Issuer certification required in order for such
transfer agent to comply with such instructions, within three (3) Trading Days
of such Investor’s request so long as such Investor has provided a customary
representation letter to the Issuer that provides a reasonable basis to
conclude, to the extent such conclusion is dependent upon matters to be
confirmed by the Investor, that such Conversion Shares and/or Warrant Shares can
be sold pursuant to Rule 144. Upon the request of an Investor, the Issuer shall
deliver to such Investor a written certification of a duly authorized officer as
to whether it has complied with the requirements of Rule 144.

(c) In addition, the Issuer will provide, at the Issuer’s expense, such transfer
agent instructions and legal opinions in the future as are reasonably necessary
for the issuance and resale of the Conversion Shares and the Warrant Shares
pursuant to any effective registration statement or any exemption from
registration pursuant to which an Investor proposes to sell securities within
three (3) Trading Days of an Investor’s request. Furthermore, if a registration
statement is in effect covering the sale of any Conversion Shares or Warrant
Shares, or if any Conversion Shares or Warrant Shares are eligible for sale
pursuant to Rule 144 without regard to volume limitations, manner-of-sale
restrictions or current public information requirements, the Issuer will
instruct its transfer agent to remove any legends from certificates for such
Conversion Shares or Warrant Shares and issue such unlegended certificates to
the Investor (or the transferee if in connection with a transfer) and shall
cause to be provided to such transfer agent (at the Issuer’s expense) any
opinion of counsel and/or Issuer certification required in order for such
transfer agent to comply with such instructions, within three (3) Trading Days
of such Investor’s request.

(d) The Issuer acknowledges that a breach by it of its obligations under this
Section 3.13 will cause irreparable harm to the Investors by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Issuer acknowledges that the remedy at law for a breach of its obligations under
this Section 3.13 will be inadequate and agrees, in the event of a breach or
threatened breach by the Issuer of the provisions of this Section 3.13, that the
Investors shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required. Nothing in this Section 3.13 shall
restrict the Issuer from changing transfer agents if it desires to do so so long
as it complies with the Issuer’s obligations under this Section 3.13, and
otherwise under the Transaction Documents, in relation to the new transfer
agent.

Section 3.14 Form S-1 Eligibility; Opinions. The Issuer currently meets, and
will take all necessary action to continue to meet, the “registrant eligibility”
and transaction requirements set forth in the general instructions to Form S-1
applicable to “resale” registrations on Form S-1 during the Effectiveness Period
(as defined in the Registration Rights Agreement) and the Issuer shall file all
reports required to be filed by the Issuer with the Commission in a timely
manner so as to maintain such eligibility for the use of Form S-1.

Section 3.15 Acquisition of Assets; Formation of Subsidiaries. For so long as
any Note is outstanding, in the event the Issuer acquires any assets or other
properties, such assets or properties shall constitute a part of the Collateral
(as defined in the Security Agreement) and the Issuer shall take all action
necessary to perfect the Investors’ security interests in such assets or
properties pursuant to the Security Agreement. Without limitation of the
foregoing, if the Issuer forms a Subsidiary, the Issuer shall as promptly as
practicable (i) enter into any supplement to the Security Agreement (including
any freestanding pledge agreement) and take all other actions requested by the
Lead Investor to perfect the security interests of the Investors in the
ownership interests of the Subsidiary held by the Issuer or any other
Subsidiary, (ii) cause such Subsidiary to enter into any supplement to the
Security Agreement (including any freestanding pledge agreement) and take all
other actions requested by the Lead Investor to perfect the security interests
of the Investors in the assets and other properties of such Subsidiary and
(iii) cause such Subsidiary to enter into a guaranty of the Transaction
Documents in form and scope satisfactory to the Lead Investor.

Section 3.16

2

Subsequent Financings.

(a) For so long as any Notes remain outstanding and until the second anniversary
of the Closing, if later), the Issuer covenants and agrees to promptly notify
(in no event later than five (5) business days after making or receiving an
applicable offer) in writing (a “Rights Notice”) the Investors of the terms and
conditions of any proposed offer or sale to, or exchange with (or other type of
distribution to) any third party (a “Subsequent Financing”), of Common Stock or
any securities convertible, exercisable or exchangeable into Common Stock,
including convertible debt securities (collectively, the “Financing
Securities”). The Rights Notice shall describe, in reasonable detail, the
proposed Subsequent Financing, the proposed closing date of the Subsequent
Financing, which shall be within thirty (30) calendar days from the date of the
Rights Notice, and all of the material terms and conditions thereof and proposed
definitive documentation to be entered into in connection therewith. The Rights
Notice shall provide each Investor an option (the “Rights Option”) during the
ten (10) Trading Days following delivery of the Rights Notice (the “Option
Period”) to inform the Issuer whether such Investor will purchase up to such
Investor’s pro rata share of the securities in such Subsequent Financing in
accordance with such terms and conditions. If any Investor elects not to
participate in such Subsequent Financing, the other Investors may take up all or
any portion of such Investor’s pro rata share so long as the participation in
the aggregate of all Investors does not exceed the aggregate pro rata shares of
all Investors. For purposes of this Section, all references to “pro rata” means,
for any Investor electing to participate in such Subsequent Financing, the
percentage obtained by dividing (x) the principal amount of the Notes purchased
by such Investor at the Closing by (y) the total principal amount of all of the
Notes purchased by all of the Investors at the Closing. Delivery of any Rights
Notice constitutes a representation and warranty by the Issuer that there are no
other material terms and conditions, arrangements, agreements or otherwise
except for those disclosed in the Rights Notice, including to provide additional
compensation to any party participating in any proposed Subsequent Financing,
any type of reset or adjustment of a purchase or conversion price or any
agreement to issue additional securities at any time after the closing date of a
Subsequent Financing. If the Issuer does not receive notice of exercise of the
Rights Option from the Investors within the Option Period, the Issuer shall have
the right to close the Subsequent Financing with a third party; provided that
all of the material terms and conditions of the closing are substantially the
same as those provided to the Investors in the Rights Notice. If the closing of
the proposed Subsequent Financing does not occur within 30 days from the end of
the Option Period, any closing of the contemplated Subsequent Financing shall be
subject to all of the provisions of this Section 3.16(a), including, without
limitation, the delivery of a new Rights Notice. The provisions of this
Section 3.16(a) shall not apply to issuances of securities in a Permitted
Financing.

(b) For purposes of this Agreement, a “Permitted Financing” shall mean
(1) issuances of shares of Common Stock or options to employees, officers,
directors or consultants of the Issuer pursuant to any stock or option plan duly
adopted by a majority of the independent, non-employee members of the Board of
Directors of the Issuer or a majority of the members of a committee of
independent, non-employee directors established for such purpose; (2) issuances
of securities upon the exercise or exchange of or conversion of any securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities (including the Notes and Warrants issued
to the Investors pursuant to this Agreement); and (3) securities issued pursuant
to acquisitions or strategic transactions approved by a majority of the
independent, disinterested directors, but not including a transaction with an
entity whose primary business is investing in securities or a transaction the
primary purpose of which is to raise capital.

(c) So long as the Notes are outstanding and the Issuer has not completed a
Qualified Financing, the Issuer shall not without the consent of the Lead
Investor enter into any Subsequent Financing that is not a Qualified Financing
(as defined in the Notes), provided that the Issuer may, without the consent of
the Lead Investor, sell up to an additional $1.15 million in Second Lien Notes
(for a total of $3.0 million in Notes including the $1.85 million in Notes being
sold on the date hereof), with accompanying Warrants, on the terms set forth
herein and in the other Transaction Documents.

Section 3.17 Variable Rate Securities. For so long as any Notes have not been
paid in full or converted in full, notwithstanding whether or not an issuance of
securities is a Permitted Financing, the Issuer shall not issue or sell, or
agree to issue or sell Variable Equity Securities (as defined below) other than
the Notes (the “Variable Equity Securities Lock-Up”), without obtaining the
prior written approval of the Lead Investor, with the exception of any such
agreements or transactions that (x) exist as of the date hereof and (y) are not
amended or modified after the date hereof. For purposes hereof, the following
shall be collectively referred to herein as, the “Variable Equity Securities”:
(A) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Issuer’s Common Stock since date of initial issuance, or (B) any amortizing
convertible security which amortizes prior to its maturity date, where the
Issuer is required to or has the option to (or the investor in such transaction
has the option to require the Issuer to) make such amortization payments in
shares of Common Stock (whether or not such payments in stock are subject to
certain equity conditions), or (C) any transaction involving a written agreement
between the Issuer and an investor or underwriter whereby the Issuer has the
right to “put” its securities to the investor or underwriter over an agreed
period of time and at an agreed price or price formula.

ARTICLE IV

CONDITIONS

Section 4.1 Conditions Precedent to the Obligation of the Issuer to Close and to
Sell the Securities. The obligation hereunder of the Issuer to close and issue
and sell the Securities to the Investors at the Closing is subject to the
satisfaction or waiver, at or before the Closing of the conditions set forth
below. These conditions are for the Issuer’s sole benefit and may be waived by
the Issuer at any time in its sole discretion.

(a) Accuracy of the Investors’ Representations and Warranties. The
representations and warranties of each Investor shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects as of such date.

(b) Performance by the Investors. Each Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investors at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) Delivery of Purchase Price. The Purchase Price for the Securities shall have
been delivered to the Issuer on the Closing Date.

(e) Delivery of Transaction Documents. The Transaction Documents shall have been
duly executed and delivered by the Investors to the Issuer.

Section 4.2 Conditions Precedent to the Obligation of the Investors to Close and
to Purchase the Securities. The obligation hereunder of the Investors to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below. These conditions are for the Investors’
sole benefit and may be waived by the Lead Investor at any time in its sole
discretion (and without liability to any other Investor), provided that the
condition in (g) below may only be waved by the Investors severally.

(a) Accuracy of the Issuer’s Representations and Warranties. Each of the
representations and warranties of the Issuer in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the Closing Date, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.

(b) Performance by the Issuer. The Issuer shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Issuer at or prior to the Closing Date.

(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission or the OTC Bulletin Board, and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg
Financial Markets (“Bloomberg”) shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or on the New York Stock Exchange, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in any financial
market which, in each case, in the judgment of such Investor, makes it
impracticable or inadvisable to purchase the Securities.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Issuer, or any of the officers, directors or affiliates of the Issuer
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(f) Opinion of Counsel. The Investors shall have received an opinion of counsel
to the Issuer, dated the date of the Closing, substantially in the form of
Exhibit F hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Investors.

(g) Notes and Warrants. At or prior to the Closing, the Issuer shall have
delivered to the Investors the Notes (in such denominations as each Investor may
request) and the Warrants (in such denominations as each Investor may request).

(h) Secretary’s Certificate. The Issuer shall have delivered to the Investors a
secretary’s certificate, dated as of the Closing Date, as to (i) the resolutions
adopted by the Board of Directors approving the transactions contemplated
hereby, (ii) the Certificate, (iii) the Bylaws, each as in effect at the
Closing, and (iv) the authority and incumbency of the officers of the Issuer
executing the Transaction Documents and any other documents required to be
executed or delivered in connection therewith.

(i) Officer’s Certificate. On the Closing Date, the Issuer shall have delivered
to the Investors a certificate signed by an executive officer on behalf of the
Issuer, dated as of the Closing Date, confirming the accuracy of the Issuer’s
representations, warranties and covenants as of such Closing Date and confirming
the compliance by the Issuer with the conditions precedent set forth in
paragraphs (a)-(e) and (k) of this Section 4.2 as of the Closing Date (provided
that, with respect to the matters in paragraphs (d) and (e) of this Section 4.2,
such confirmation shall be based on the knowledge of the executive officer after
due inquiry).

(j) Other Transaction Documents. As of the Closing Date, all other the
Transaction Documents (including the confession of judgment contemplated by the
Security Agreement) shall have been duly executed and delivered by the Investors
to the Issuer.

(k) Material Adverse Effect. No Material Adverse Effect shall have occurred.

(l) Transfer Agent Instructions. The Irrevocable Transfer Agent Instructions, in
the form of Exhibit E attached hereto, shall have been delivered to and executed
by the Issuer’s transfer agent, and delivered to the Lead Investor’s counsel to
be held in escrow pending the Closing.

(m) Minimum Investment. Investors with investments hereunder aggregating at
least $1.85 million shall have tendered performance at the Closing.

(n) UCC Financing Statements. The Issuer shall have pre-filed all UCC financing
statements in form and substance satisfactory to the Investors at the
appropriate offices (including without limitation the United States Patent and
Trademark Office) to create a valid and perfected security interest in the
Collateral (as defined in the Security Agreement) and provided evidence of such
filing to the Investors.

ARTICLE V

CERTIFICATE LEGEND

Section 5.1 Legend. Each certificate representing the Securities shall be
stamped or otherwise imprinted with a legend substantially in the following
form:

THE SECURITIES REPRESENTED BY THIS DOCUMENT [AND THE SHARES ISSUABLE UPON
CONVERSION/EXERCISE THEREOF] HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER
THE SECURITIES ACT OR AN EXEMPTION THEREFROM AS CONFIRMED BY AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER THAT
REGISTRATION IS NOT REQUIRED UNDER SAID SECURITIES ACT, PROVIDED THAT NO SUCH
OPINION WILL BE REQUIRED IN CONNECTION WITH A SALE PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT IF THE HOLDER PROVIDES TO THE ISSUER A CUSTOMARY
REPRESENTATION LETTER. HEDGING TRANSACTIONS INVOLVING THOSE SECURITIES MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

The Issuer agrees to issue or reissue, or cause to be issued or reissued,
certificates representing any of the Conversion Shares and the Warrant Shares
without the legend set forth above under the circumstances described in
Section 3.13.

ARTICLE VI

INDEMNIFICATION

Section 6.1 General Indemnity. (a) The Issuer agrees to indemnify and hold
harmless the Investors (and their respective directors, officers, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Investors (and such persons) as a result of any inaccuracy in or breach of
the representations, warranties or covenants made by the Issuer in the
Transaction Documents.

(b) Each Investor agrees, severally and not jointly, to indemnify and hold
harmless the Issuer and its directors, officers, affiliates, agents, successors
and assigns from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by the Issuer (and such
persons) as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Issuer in Section 2.2 of this Agreement.

Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnifying party a conflict of interest between it and the indemnified party
exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. In the event that
the indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification obligations to defend the indemnified party
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party shall refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification. The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Issuer shall pay all actual and reasonable attorneys’ fees and expenses
(including disbursements and out-of-pocket expenses) incurred by the Lead
Investors in connection with the preparation, negotiation, execution and
delivery of the Transaction Documents and the transactions contemplated
thereunder, which payment shall be made at Closing and shall equal $50,000
(which payment may be withheld from the amount delivered to the Issuer by the
Lead Investor on Closing). In addition, the Issuer shall pay all reasonable fees
and expenses incurred by the Investors in connection with the enforcement of
this Agreement or any of the other Transaction Documents, including, without
limitation, all reasonable attorneys’ fees and expenses.

Section 7.2 Specific Performance. The Issuer and the Investors acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement or the other Transaction Documents were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement or
the other Transaction Documents and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.

Section 7.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Issuer nor any
Investor make any representation, warranty, covenant or undertaking with respect
to such matters, and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein. No provision of
this Agreement may be waived or amended other than by a written instrument
signed by the Issuer and the Lead Investor. Any amendment or waiver effected in
accordance with this Section 7.3 shall be binding upon each Investor (and their
permitted assigns) and the Issuer.

Section 7.4 Notices. All notices and other communications required or permitted
hereunder or under the other Transaction Documents will be in writing and:
(i) delivered personally by hand or a nationally-recognized overnight courier;
(ii) mailed by registered or certified mail (postage prepaid), return receipt
requested; (iii) sent via facsimile; or (iv) sent via email delivery of a “.pdf”
format data file to the appropriate party. If the notice or communication is to
an investor, it will be delivered to such address as indicated on such
Investor’s signature pages hereto or to such other address as such Investor will
have furnished to Issuer in writing, with a copy, in the case of the Lead
Investor, to Akerman Senterfitt LLP, 335 Madison Avenue, New York, New York
10017, Fax: (212) 880-8965, Attention: Kenneth G. Alberstadt, Esq., Email:
kenneth.alberstadt@akerman.com. If the notice or communication is to the Issuer,
it will be delivered to: TechniScan, Inc., a Delaware corporation located at
3216 South Highland Drive, Suite 200, Salt Lake City, Utah 84106, Fax:
(801) 747-1099, Attn: Dave Robinson, Email: drobinson@techniscanmedical.com, or
to such other address as the Issuer will have furnished to Subscriber in
writing. All such notices and other written communication will be effective: (x)
if delivered personally or mailed, upon delivery; and (y) if sent via facsimile
or via email delivery of “.pdf” format data file, upon confirmation of receipt.

Section 7.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

Section 7.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

Section 7.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. The
Investors may assign the Securities and its rights under this Agreement and the
other Transaction Documents and any other rights hereto and thereto without the
consent of the Issuer.

Section 7.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and, except as set forth in Article VI, is not for the benefit of, nor
may any provision hereof be enforced by, any other person.

Section 7.9 Certain Disputes. In the case of a dispute as to the determination
of the VWAP or the arithmetic calculation of the Conversion Price (as such terms
are defined in the Notes) or the Warrant Price (as defined in the Warrants), any
adjustment to the Conversion Price or the Warrant Price or the number of shares
issuable upon exercise of the Warrants, the arithmetic calculation of any
liquidated damages amount, interest or dividend, or any redemption price,
redemption amount, adjusted Conversion Price, or similar calculation, or as to
whether a subsequent issuance of securities is prohibited under the Transaction
Documents or would lead to an adjustment to the Conversion Price, the Warrant
Price or the number of shares issuable upon exercise of the Warrants, the Issuer
shall submit the disputed determinations or arithmetic calculations via
facsimile or email within five (5) business days of receipt, or deemed receipt,
of the Conversion Notice, exercise notice, redemption notice, default notice or
other event giving rise to such dispute, as the case may be, to the Lead
Investor. If the Lead Investor and the Issuer are unable to agree upon such
determination or calculation within five (5) business days of such disputed
determination or arithmetic calculation being submitted to the Lead Investor,
then the Issuer shall, within three (3) business days from the end of such five
(5) business day period submit via facsimile (a) the disputed determination of
the VWAP to an independent, nationally or regionally recognized investment bank
selected by the Issuer and approved by the Lead Investor, which approval shall
not be unreasonably withheld, (b) the disputed arithmetic calculation of the
Conversion Price, adjusted Conversion Price, Warrant Price, adjusted Warrant
Price, number of securities issuable upon exercise of the Warrants or any
redemption price, redemption amount or default amount to an independent,
nationally or regionally recognized accounting firm selected by the Issuer and
approved by the Lead Investor, which approval shall not be unreasonably
withheld, or (c) the disputed facts regarding whether a subsequent issuance of
securities is prohibited hereunder or would lead to an adjustment to the
Conversion Price (or any of the other above described facts not expressly
designated to the investment bank or accountant), to an expert attorney from a
nationally recognized outside law firm (having at least 100 attorneys and having
with no prior relationship with the Issuer) selected by the Issuer and approved
by the Lead Investor, which approval shall not be unreasonably withheld.  The
Issuer, at the Issuer’s expense, shall cause the investment bank, the
accountant, the law firm, as the case may be, to perform the determinations or
calculations and notify the Issuer and the Lead Investor of the results no later
than ten (10) business days from the time it receives the disputed
determinations or calculations. Such investment bank’s, accountant’s or
attorney’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error. The calculation of liquidated
damages shall not be tolled during the pendency of the foregoing procedures.
Nothing in this Section 7.9 shall prevent any party from seeking provisional
remedies in relation to such dispute to the extent that such remedies may be
available as a matter of law.

Section 7.10 Governing Law; Jurisdiction. This Agreement and each of the other
Transaction Documents shall be governed by and construed in accordance with the
laws of the State of Delaware applied to contracts to be performed wholly within
the State of Delaware, without regard to conflicts of laws principles. Any
judicial proceeding brought against the Issuer with respect to Agreement or any
other Transaction Document or any related agreement may be brought in any court
located in the County and State of Delaware, United States of America, and, by
execution and delivery of Agreement or any other Transaction Document, The
Issuer accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with Agreement or any other Transaction Document. The Issuer hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by registered mail (return receipt requested)
directed to The Issuer at its address set forth in the Note Purchase Agreement
and service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America. Nothing
herein shall affect the right to serve process in any manner permitted by law or
shall limit the right of an Investor to bring proceedings against The Issuer in
the courts of any other jurisdiction. The Issuer waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Any judicial proceeding by The Issuer against an Investor involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with Agreement or any other Transaction Document or any related
agreement, shall be brought only in a federal or state court located in the City
of Delaware, State of Delaware. The Issuer and the Investors hereby agree that
the prevailing party in any suit, action or proceeding arising out of or
relating to the Securities, this Agreement or the other Transaction Documents,
shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.

MAKER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS NOTE OR ANY OTHER INSTRUMENT,
DOCUMENT OR NOTE EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY
HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS NOTE MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

Section 7.11 Survival. The representations and warranties of the Issuer and the
Investors shall survive the execution and delivery hereof and the Closing until
the second anniversary of the Closing Date.

Section 7.12 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

Section 7.13 Publicity. The Issuer agrees that it will not disclose, and will
not include in any public announcement, the names of the Investors without the
consent of the Investors, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, including without limitation any disclosure pursuant to
the Registration Statement, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Investors consent to being identified in any
filings the Issuer makes with the Commission to the extent required by law or
the rules and regulations of the Commission.

Section 7.14 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

Section 7.15 Further Assurances. From and after the date of this Agreement, upon
the request of the Investors or the Issuer, the Issuer and each Investor shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents

Section 7.16 Lead Investor.

(a) Appointment. Each Investor hereby appoints the Lead Investor as the
Collateral Agent under the Security Agreement and the IP Security Agreement
(collectively, the “Security Documents”) and each Investor authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Security Documents as are delegated to the Collateral Agent
under such agreements and to exercise such powers as are reasonably incidental
thereto. Without limiting the foregoing, each Investor hereby authorizes the
Collateral Agent to execute and deliver, and to perform its obligations under,
each of the documents to which the Collateral Agent is a party relating to
security for the obligations under the Notes, to exercise all rights, powers and
remedies that the Collateral Agent may have under such Security Documents and,
in the case of the Security Documents, to act as agent for the Investors under
such Transaction Documents. The Collateral Agent shall not be required to
exercise any discretion or take any action during such time as the First Lien
Notes are outstanding other than upon the instructions of First Lien Investors
holding at least 51% of the aggregate amount of the First Lien Notes then
outstanding (even if the Collateral Agent holds such requisite amount of First
Lien Notes), but shall be required to act or to refrain from acting (and shall
be fully protected in so acting or refraining from acting) upon the instructions
of First Lien Investors holding at least 51% of the aggregate amount of the
First Lien Notes then outstanding, and such instructions shall be binding upon
all Investors; provided, however, that the Collateral Agent shall not be
required to take any action that (i) the Collateral Agent in good faith believes
exposes it to personal liability unless the Collateral Agent receives an
indemnification satisfactory to it in its sole discretion from the Investors
with respect to such action or (ii) is contrary to this Agreement or applicable
law. Upon the repayment or conversion in full of all First Lien Notes, the
Collateral Agent shall not be required to exercise any discretion or take any
action other than upon the instructions of Investors holding at least 51% of the
aggregate amount of the Notes then outstanding, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of Investors holding at least 51% of the
aggregate amount of the Notes then outstanding, and such instructions shall be
binding upon all Investors; provided, however, that the Collateral Agent shall
not be required to take any action that (i) the Collateral Agent in good faith
believes exposes it to personal liability unless the Collateral Agent receives
an indemnification satisfactory to it in its sole discretion from the Investors
with respect to such action or (ii) is contrary to this Agreement or applicable
law. Except as aforesaid, the Collateral Agent shall not be required to take any
action to enforce the Security Documents or to realize upon any Collateral (as
defined in the Security Documents).

(b) Duties are Administrative in Nature. In performing its functions and duties
under the Security Documents and the other documents required to be executed or
delivered in connection therewith, the Collateral Agent is acting solely on
behalf of the Investors and its duties are entirely administrative in nature.
The Collateral Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein. The Collateral Agent may
perform any of its duties under any Security Document by or through its agents
or employees. The Collateral Agent shall not be responsible in any manner to any
Investor for the effectiveness, enforceability, genuineness, validity or due
execution of the Notes, the Security Documents or any certificate, report,
financial statement or other document issued under or in connection with any
thereof or be under any obligation to any Investor to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions
thereof on the part of the Issuer. The Collateral Agent shall be entitled to
rely on any letter, statement or other document believed by it to be genuine and
correct and to have been signed and sent by the proper person or persons and, in
respect of legal matters, upon the opinion of counsel selected by the Collateral
Agent.

(c) No Liability. None of the Collateral Agent, any of its affiliates or any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it, him, her or them under or in
connection with the Security Documents, except for its, his, her or their own
gross negligence or willful misconduct.

(d) Investigation. Each Investor acknowledges that it shall, independently and
without reliance upon the Collateral Agent or any other Investor conduct its own
independent investigation of the financial condition and affairs of the Issuer
in connection with the issuance of the Securities. Each Investor also
acknowledges that it shall, independently and without reliance upon the
Collateral Agent or any other Investor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and other
Transaction Documents.

(e) Indemnification. Each Investor agrees to indemnify the Collateral Agent and
each of its affiliates, and each of their respective directors, officers,
employees, agents and advisors (to the extent not reimbursed by the Issuer),
from any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against, the
Collateral Agent or any of its affiliates, directors, officers, employees,
agents and advisors in any way relating to or arising out of the Security
Documents or any action taken or omitted by the Collateral Agent under the
Security Documents or the document related thereto; provided, however, that no
Investor shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Collateral Agent’s or such Affiliate’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Investor agrees to reimburse the Collateral Agent in the amount of such
Investor’s pro rata share (based on the original principal amounts of the Notes
acquired hereunder) for all expenses (including counsel fees) incurred by the
Collateral Agent in connection with the administration of the Collateral and the
enforcement of the Security Documents to the extent that the Collateral Agent is
not reimbursed for such expenses by the Issuer.

(f) Resignation. The Collateral Agent may resign at any time by giving written
notice thereof to the Issuer. The Issuer shall notify the Investors promptly of
such resignation. Upon any such resignation, the Investors shall have the right
to appoint a successor Collateral Agent. If no successor Collateral Agent shall
have been so appointed by the Investors, and shall have accepted such
appointment, within 30 days after the retiring Collateral Agent’s giving of
notice of resignation, then the retiring Collateral Agent may, on behalf of the
Investors, appoint a successor Collateral Agent, selected from among the
Investors. Upon the acceptance of any appointment as Collateral Agent by a
successor Collateral Agent, such successor Collateral Agent shall succeed to,
and become vested with, all the rights, powers, privileges and duties of the
retiring Collateral Agent, and the retiring Collateral Agent shall be discharged
from its duties and obligations under this Agreement, the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith. Prior to any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the retiring Collateral Agent shall take such action as may be
reasonably necessary to assign to the successor Collateral Agent its rights as
Collateral Agent under the Transaction Documents. After such resignation, the
retiring Collateral Agent shall continue to have the benefit of this Agreement
as to any actions taken or omitted to be taken by it while it was Collateral
Agent under this Agreement, the Security Documents and any other documents
required to be executed or delivered in connection therewith.

(g) Binding. Each Investor agrees that any action taken by the Collateral Agent
in accordance with the provisions of this Agreement or of the other document
relating thereto, and the exercise by the Collateral Agent or the Investors of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Investors.

(h) Releases. Each of the Investors hereby directs, in accordance with the terms
hereof, the Collateral Agent to release (or in the case of clause (ii) below,
release or subordinate) any Lien held by the Collateral Agent for the benefit of
the Investors against any of the following: (i) all of the Collateral upon
payment and satisfaction in full of all obligations under the Notes and all
other obligations under the Transaction Documents that the Collateral Agent has
been notified in writing are then due and payable; (ii) any assets that are
subject to a Lien; and (iii) any part of the Collateral sold or disposed of by
the Issuer if such sale or disposition is permitted by this Agreement and the
other Transaction Documents (or permitted pursuant to a waiver or consent of a
transaction otherwise prohibited by this Agreement and the other Transaction
Documents). Each of the Investors hereby directs the Collateral Agent to execute
and deliver or file such termination and partial release statements and do such
other things as are necessary to release Liens to be released pursuant to this
Section 7.15 promptly upon the effectiveness of any such release.

(i) Lead Investor Instructions. The Lead Investor in its capacity as such is
entitled to make or participate in certain decisions or exercise certain consent
rights, alone or together with the Issuer, as to matters specified in the
Transaction Documents. Each Investor acknowledges that the Lead Investor shall
have no obligation or liability whatsoever to the other Investors with respect
to any such decision or consent, or as a result of failing to make any such
decision or consent. If the Lead Investor notifies the Issuer that it does not
intend to take any action with respect to any such decision or consent, the
Issuer shall permit such decision or consent to be made or exercised by holders
of a majority in principal amount of the outstanding Notes or, if no Notes shall
be outstanding, by a majority in interest of the holders of Warrants, in each
case excluding the Lead Investor.

Section 7.17 Representation of Lead Investor. It is acknowledged by the Issuer
and each Investor that the Lead Investor has retained Akerman Senterfitt LLP to
act as its counsel in connection with the transactions contemplated by the
Transaction Documents and that Akerman Senterfitt LLP has not acted as counsel
for any Investor, other than the Lead Investor, in connection with the
transactions contemplated by the Transaction Documents and that none of such
Investors has the status of a client for conflict of interest or any other
purposes as a result thereof.

Section 7.18 Subordination; Intercreditor Arrangements.

(a) Any and all claims of each Second Lien Investor against the Issuer in
respect of the Second Lien Notes or the indebtedness represented thereby, now or
hereafter existing, are, and shall be at all times, subject and subordinate to
any and all claims, now or hereafter existing which the First Lien Investors may
have against the Issuer in respect of the First Lien Notes or the indebtedness
represented thereby.

(b) Without limitation of Section 7.18(a):

(i) All collateral subject to the liens and security interests of the Security
Documents (the “Collateral”) shall be held by the Collateral Agent on behalf of
and for the benefit of the Noteholders as hereinafter provided in this
Agreement. Any proceeds received by the Collateral Agent from the collection,
foreclosure, sale or other disposition of or any other realization whatsoever on
any of the Collateral and any other proceeds received by the Collateral Agent
pursuant to the terms hereof or of the Security Documents, including, without
limitation, insurance proceeds, shall be applied by the Collateral Agent as
follows: FIRST, to the payment of all costs and expenses of the Collateral Agent
incurred in connection with the collection of such proceeds or the protection of
the rights and interests of the Collateral Agent; SECOND, to the payment of (A)
accrued and unpaid interest on the First Lien Notes, (B) the unpaid principal
amount of the First Lien notes and (C) all liquidated damages and other amounts
of any kind or nature whatsoever due with respect to the First Lien Notes, until
the indebtedness evidenced by the First Lien Notes and all other obligations
under the Transaction Documents with respect to the First Lien Notes are
irrevocably paid in full (collectively, the “First Lien Note Obligations”);
THIRD, to the payment of (A) accrued and unpaid interest on the Second Lien
Notes, (B) the unpaid principal amount of the Second Lien notes and (C) all
liquidated damages and other amounts of any kind or nature whatsoever due with
respect to the Second Lien Notes, until the indebtedness evidenced by the Second
Lien Notes and all other obligations under the Transaction Documents with
respect to the Second Lien Notes are irrevocably paid in full (collectively, the
“Second Lien Note Obligations” and, together with the First Lien Note
Obligations, the “Obligations”); and FOURTH, the balance, if any, shall be paid
to the Company or to or as directed by a court of competent jurisdiction.

(ii) Each Second Lien Investor agrees that (A) if at any time such Second Lien
Investor receives the proceeds of any Collateral (other than through application
by the Collateral Agent in accordance with Section 7.18(b)(i)), such Second Lien
Investor shall promptly turn the same over to the Collateral Agent for
application in accordance with Section 7.18(b)(i); and (B) such Second Lien
Investor will not take or cause to be taken any action, including, without
limitation, the commencement of any legal or equitable proceedings, the purpose
of which is or could be to give such Second Lien Investor any preference or
priority against the First Lien Investors with respect to the Collateral. Each
Investor acknowledges that the Collateral Agent, as the secured party under the
Security Documents, shall have the sole right to exercise remedies with respect
to the Collateral. Nothing contained in this Agreement shall prevent any
Investor (without limitation of the subordination provisions set forth above and
the right of the Collateral Agent to exercise exclusive control over remedies
against the Collateral) from taking or causing to be taken any action to
accelerate the maturity of the Obligations owing to it under any Note or from
waiving any default thereunder and, except as otherwise expressly set forth in
the Transaction Documents with respect to the Lead Investor, no such action or
waiver shall affect the rights of the other Investors against the Issuer.

(iii) In case of any assignment for the benefit of creditors by the Issuer or in
case any proceedings under the United States Bankruptcy Code are instituted by
or against the Issuer, or in case of the appointment of any receiver for the
Issuer’s business or assets, or in case of any dissolution or winding up of the
affairs of the Issuer: (i) the Issuer and any assignee, trustee in bankruptcy,
receiver, debtor in possession or other person or persons in charge are hereby
directed to pay to the Collateral Agent the full amount of the First Lien Note
Obligations and Second Lien Note Obligations for allocation by the Collateral
Agent in accordance with the foregoing provisions of this Section 7.18. Insofar
as may be necessary for that purpose, each Investor hereby assigns and transfers
to the Collateral Agent all security or the proceeds thereof, and all rights to
any payments, dividends or other distributions, and each Investor hereby
irrevocably constitutes and appoints the Collateral Agent its true and lawful
attorney to act in its name and stead: (A) to file the appropriate claim or
claims on behalf of such Investor in respect of the Notes if such Investor does
not do so prior to five (5) days before the expiration of the time to file
claims in such proceeding and if the Collateral Agent elects at its sole
discretion to file such claim or claims and (B) to accept or reject any plan of
reorganization or arrangement on behalf of each Investor, and to otherwise vote
each Investor’s claim in respect of the Issuer under or with respect to the
Transaction Documents in any manner the Collateral Agent deems appropriate for
the benefit and protection of the Investors to the extent and with the priority,
and subject to the qualifications and limitations, set forth above if such
Investor does not do so within five (5) days prior to the expiration of the time
to accept or reject such plan or cast such vote and if the Collateral Agent
elects at its sole discretion to take such action.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized officers
as of the date first above written.

      TECHNISCAN, INC.
By:
  /s/ David C. Robinson
 
   
Name:
Title:
  David C. Robinson
Chief Executive Officer

3

      INVESTORS:   By:   Biotex Pharma Investments LLC   Name:   /s/ Robert
Kessler   Title:   Member   By:   Danal International Trading Corp.   Name:  
/s/ Viktor Kordash   Title:   President   By:   /s/ Kenneth G. Hungerford II  
Name:   Kenneth G. Hungerford II   By:   /s/ Richard J. Stanley   Name:        
  Richard J. Stanley   By:   /s/ Michael J. Jandernoa   Name:           Michael
J. Jandernoa             EXHIBIT A

LIST OF INVESTORS

First Lien Investors

                  Names and Addresses   Investment Principal Amount and Number
of Warrants      
Biotex Pharma Investments LLC
  $ 1,000,000       1,492,537  
36 Village Road Manhasset, NY  10030 Attn: Robert Kessler
               
Danal International Trading Corp.
  $ 100,000       149,253  
17 West 45th Street Suite 805 New York, NY 10036
               
Second Lien Investors
               
 
                Names and Addresses   Investment Principal Amount and Number of
Warrants      
Kenneth G. Hungerford II
  $ 250,000       373,134  
2741 Riveredge SE Grand Rapids, MI 49546
               
Richard J. Stanley
  $ 250,000       373,134  
366 Ardsley Street Staten Island, NY 10306
               
Michael J. Jandernoa
  $ 250,000       373,134  

333 Bridge Street NW
Suite 800
Grand Rapids, MI 49504

4